UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-1553


In re: JERRY JUNIOR BULLARD,

                     Petitioner.



                           On Petition for Writ of Mandamus.
                       (1:17-cr-00079-AJT-1; 1:18-cv-00974-AJT)


Submitted: August 20, 2020                                        Decided: August 24, 2020


Before GREGORY, Chief Judge, WYNN, and QUATTLEBAUM, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Jerry Junior Bullard, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Jerry Junior Bullard petitions for a writ of mandamus, alleging that the district court

has unduly delayed acting on his 28 U.S.C. § 2255 motion and motion to appoint counsel.

He seeks an order from this court directing the district court to act. Our review of the

district court’s docket reveals that the district court ruled on both of Bullard’s pending

motions. Accordingly, because the district court has recently decided Bullard’s case, we

deny the mandamus petition as moot. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                       PETITION DENIED




                                             2